Citation Nr: 1029066	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  04-00 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus and 
associated diabetic complications, to include as due to herbicide 
exposure. 

2.  Entitlement to service connection for pes planus, to include 
as due to herbicide exposure. 

3.  Entitlement to service connection for sleep apnea, to include 
as secondary to diabetes mellitus or due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Ms. N. E. Farve, Esq.


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1963 to June 1967 
with subsequent service in the Air Force Reserves and Louisiana 
Army National Guard.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions issued 
by the Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana.  

In April 2006, the Veteran testified at a videoconference hearing 
before the undersigned Veterans Law Judge.  A transcript of this 
hearing is of record.  In a January 2009 statement, the Veteran's 
attorney requested an additional hearing "in order to insure 
that total, full and complete articulation re: the longstanding 
and direct exposure to the chemical defoliants which the veteran 
maintains is the direct and proximate cause of the medical 
conditions from which he now suffers." As the Veteran, with his 
attorney, has already been afforded a hearing on appeal 
addressing the claims for service connection for diabetes with 
eye problems and for pes planus, a new hearing will not be 
scheduled concerning these two issues.  See 38 C.F.R. § 20.700(a) 
(2009).  As further discussed below, the Board had previously 
remanded the appeal for a hearing before the Board at the RO 
concerning the appeal for service connection for sleep apnea.  

In July 2006 and February 2009, the Board remanded the case for 
further action by the originating agency.  The case has been 
returned to the Board for further appellate action.

The Veteran submitted additional argument in support of his 
claims in July 2010.  While his statements were received after 
the June 2010 supplemental statement of the case (SSOC) and were 
submitted without a waiver of RO consideration, they are 
considered argument, not evidence.  Therefore remanding for 
initial RO consideration is not required.  See § 20.1304(c) 
(pertaining to consideration of additional evidence by the Board 
or by the agency of original jurisdiction (AOJ)).   

The documents received by the Board in July 2010 included a 
statement from the Veteran that his attorney had informed him she 
did not have the time to continue with the current matter.  The 
Veteran did not indicate that he was removing his attorney as his 
representative, and the attorney has not filed a motion to 
withdraw as representative in accordance with 38 C.F.R. § 20.608.  
Therefore, the Board has determined that the Veteran's attorney 
is continuing to act as his representative in the instant appeal. 

The issues of entitlement to service connection for 
erectile dysfunction, hypertension, and lesions and scars 
of the skin have been raised by the record, but have not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over them, and they are referred to the AOJ for 
appropriate action.  

The issue of entitlement to service connection for sleep apnea is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Diabetes mellitus and its associated diabetic complications, 
peripheral neuropathy and diabetic retinopathy, were demonstrated 
years after service and are not etiologically related to a 
disease or injury in service, including exposure to herbicides.  

2.  The Veteran was not exposed to herbicides, such as Agent 
Orange, during active duty service.  

3.  Pes planus was noted on the Veteran's examination for 
entrance into service and competent medical evidence does not 
establish that an increase in severity occurred during active 
duty service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus and its associated diabetic complications 
were neither incurred in nor aggravated by active service, nor 
may their incurrence or aggravation be presumed.  38 U.S.C.A. 
§§ 1110, 1112, 1116, 1131, 1137 (West 2002); 38 C.F.R. § 3.303, 
3.307, 3.309 (2009).

2.  Pes planus was neither incurred in nor aggravated by active 
duty service, nor may its incurrence or aggravation be presumed.  
38 U.S.C.A. §§ 1110, 1111, 1131; 38 C.F.R. §§ 3.102, 3.303, 
3.304(b), 3.306.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation of a 
disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 
(1995).  

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish chronicity 
at the time.  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge when 
all of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Additionally, for veteran's who have served 90 days or more of 
active service during a war period or after December 31, 1946, 
certain chronic diseases, such as diabetes mellitus, are presumed 
to have been incurred in service if such manifested to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a), 3.309(a). 

For purposes of establishing service connection for a disability 
resulting from exposure to a herbicide agent, a veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam between January 1962 and May 1975, shall be 
presumed to have been exposed during such service to a herbicide 
agent, absent affirmative evidence to the contrary demonstrating 
that the veteran was not exposed to any such agent during 
service.  38 U.S.C.A. § 1116(f) (West 2002).  

Moreover, the diseases listed at 38 C.F.R. § 3.309(e) shall have 
become manifest to a degree of 10 percent or more at any time 
after service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall have 
become manifest to a degree of 10 percent or more within one 
year, after the last date on which the veteran was exposed to an 
herbicide agent during active service.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307(a)(6)(ii) (2009).  

Diabetes Mellitus

The Veteran contends that he incurred diabetes mellitus and 
diabetic complications of peripheral neuropathy and retinopathy 
as a result of herbicide exposure during active duty service.  At 
his April 2006 videoconference hearing and in multiple letters to 
VA, the Veteran has stated that he served as an Air Policeman 
with the 818th Combat Defense Squadron on temporary duty 
assignment in Thailand.  While in Thailand, he was exposed to 
herbicides as he personally sprayed the defoliant and was in 
close proximity to aircraft that sprayed Agent Orange in Vietnam 
as part of Operation RANCH HAND.   The January 2002 rating 
decision on appeal denied entitlement to service connection for 
diabetes mellitus with neuropathy and eye problems. 

As noted above, service connection is warranted for diabetes 
mellitus on a presumptive basis under 38 C.F.R. §§ 3.307 and 
3.309 (2009) as a disease associated with exposure to certain 
herbicide agents and as a chronic disease.  With respect to the 
former, the evidence must establish that that the Veteran stepped 
foot in Vietnam for the presumption to apply.  See Haas v. Peake, 
525 F.3d 1168 (2008); VAOPGCPREC 27-97.

The evidence does not establish that the Veteran set foot in 
Vietnam and service personnel records are negative for evidence 
that the Veteran was ever present in Vietnam.  While his Form DD-
215 indicates that he served on six months of overseas duty, 
other personnel records, including travel vouchers, only document 
the Veteran's service in Thailand and Spain.  The Veteran also 
received the Vietnam Service Medal and Vietnam Campaign Medal, 
however, these medals were awarded to personnel who served in-
country and outside of Vietnam in direct combat support.  See 
Department of Defense (DoD) Instruction 1348.33-M, Manual of 
Military Decorations and Awards (Sept. 1996) (incorporates Change 
1, effective September 18, 2006).  Service medical records note 
that the Veteran reported injuring his knee while in Vietnam, but 
this finding was made based solely on the Veteran's own 
statements regarding his injury and do not serve as official 
service department corroboration of his contentions.  

In addition, the Veteran's history regarding any claimed Vietnam 
service is inconsistent and unclear.  In statements to VA, the 
Veteran has claimed that his service was limited to various air 
force bases in Thailand, guarding aircraft that flew missions to 
Vietnam.  However, upon VA examination in October 2009, the 
Veteran reported that he made various forays into Vietnam.  He 
also testified in April 2006 that his military service included 
supporting missions to Vietnam from bases in Thailand, but he did 
not testify to personally travelling to Vietnam.  

The Veteran is competent to attest to factual matters of which he 
has first-hand knowledge, e.g., travelling to Vietnam, but the 
Board must also assess his credibility.  See Barr v. Nicholson, 
21 Vet. App. 303, 307-08 (2007), Washington v. Nicholson, 19 Vet. 
App. 362, 368 (2005).  The Board finds that the Veteran's 
statements regarding his presence in Vietnam lack credibility in 
light of the official service department records, and the 
Veteran's own inconsistent history.  The weight of the evidence 
therefore establishes that Veteran did not serve in any capacity 
in Vietnam, and service connection on the basis of presumptions 
afforded herbicide exposed veterans is not warranted.  38 
U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).

Diabetes is also subject to presumptive service connection as a 
chronic disease.  38 U.S.C.A. § 1112(a); 38 C.F.R. §§ 3.307, 
3.309(a).  The record is clear, however, that diabetes was 
initially identified many years after service.  Active and 
reserve service treatment records are negative for any evidence 
of diabetes mellitus or abnormal sugar levels, and laboratory 
testing during the May 1967 separation examination was negative 
for sugar.  Furthermore, the post-service medical evidence 
establishes that the Veteran was not diagnosed with diabetes 
mellitus until February 1996, almost 30 years after service, by 
his private physician.  Peripheral neuropathy secondary to 
diabetes and diabetic retinopathy were diagnosed at the VA 
Medical Center (VAMC) and upon VA examination in October 2009.  
While the Veteran testified in April 2006 that he had symptoms of 
diabetes years before his diagnosis, an August 1989 laboratory 
test in connection with the Veteran's National Guard service 
showed normal glucose levels and an August 2006 letter from his 
private doctor does not note any history of diabetes or its 
symptoms prior to February 1996.  

As there is no showing of diabetes in service or to a compensable 
degree in the year after service, presumptive service connection 
for diabetes mellitus as a chronic disease is not warranted.

The United States Court of Appeals for the Federal Circuit has 
determined that a veteran is not precluded from establishing 
service connection with proof of actual direct causation.  Combee 
v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Therefore, the 
Board must consider whether service connection is warranted for 
diabetes mellitus as directly related to the Veteran's active 
duty service in Thailand.  

The United States Department of Defense (DoD) has identified 
American Air Forces bases in Thailand where Agent Orange was used 
around the perimeters during the Vietnam era.  VA has developed 
specific procedures to determine whether a Veteran was exposed to 
herbicides in Vietnam and vicinities other than Vietnam, such as 
Thailand.  VA's Adjudication Procedure Manual, M21-1 MR, Part IV, 
Subpart ii, Chapter 2, Section C, Paragraph 10(n) directs that a 
detailed statement of the Veteran's claimed herbicide exposure, 
including the approximate dates, location and nature of the 
exposure, be provided to VA in order that it may attempt to 
verify the claimed exposure with DoD.  However, even if such 
exposure is verified, service connection is not automatic.  
Rather, a decision whether to grant service connection must be 
made in accordance with the evidence and applicable law.

In this case, the evidence does not establish the Veteran's 
exposure to herbicides during his service in Thailand.  An August 
2009 response from the National Personnel Records Center (NPRC) 
shows that there is no evidence that the Veteran was exposed to 
herbicides during service in Thailand.  In addition, a memorandum 
from Compensation and Pension Service associated with the claims 
folder outlining DoD's findings regarding the use of herbicides 
in Thailand does not indicate that tactical herbicides, such as 
Agent Orange, were used at the Thailand bases identified by the 
Veteran.  The memorandum states that testing and spraying of 
tactical herbicides was performed in Thailand from April to 
September 1964, and none of these tests took place near U.S. 
military installations.  Additionally, aircraft spraying 
herbicides in support of Operation RANCH HAND were stationed in 
Vietnam.  While some modified RANCH HAND aircraft flew missions 
from Thailand in 1964 and 1966, they sprayed insecticide and not 
herbicides.  The memorandum also noted that veterans serving as 
security police (such as the Veteran in this case) might have 
been exposed to commercial herbicides during border patrols, but 
there are no records of general herbicide use at military bases 
involving tactical herbicides, such as Agent Orange and dioxin.  
While the Veteran is competent to report that certain events 
occurred during his active duty service, such as his 
participation in guarding aircraft and spraying defoliants around 
the perimeter of military bases in Thailand, there is no evidence 
that he possesses the necessary expertise to determine that the 
substances he sprayed contained the chemical compounds known as 
Agent Orange and dioxin.  The weight of the evidence is therefore 
against a finding that the Veteran had in-service exposure to 
herbicides.

The Board also notes that while the Veteran's private physician 
provided a medical opinion in August 2006 that the Veteran's 
toxic exposures during service "are in part contributory" to 
his diabetes mellitus, this opinion is simply too speculative to 
support a grant of service connection.  See Obert v. Brown, 5 
Vet. App. 30, 33 (1993).  A VA examiner in October 2009 also 
opined that it would require speculation to link the Veteran's 
diabetes mellitus to exposure to herbicides during active duty 
service based on the lack of corroboration in the record that the 
Veteran was ever actually exposed to herbicides.  

In sum, there is no competent evidence linking the Veteran's 
diabetes mellitus and associated diabetic complications to a 
disease or injury in service, and as discussed above, the 
earliest evidence of the disease was almost 30 years after the 
Veteran's separation from active duty.  In addition, the evidence 
has established that the Veteran was not exposed to dioxin or 
Agent Orange during active duty service.  The weight of the 
evidence is thus against the claim for service connection for 
diabetes mellitus with peripheral neuropathy and retinopathy and 
the claim must be denied. 

Pes Planus

The Veteran also contends that service connection is warranted 
for pes planus as it existed prior to service and was permanently 
aggravated during active duty, to include as a result of his 
alleged herbicide exposure.  He testified in April 2006 that he 
believed his pes planus was also aggravated due to the wearing of 
combat boots and the amount of running he performed during 
service.  

A veteran who served during a period of war is presumed to be in 
sound condition when enrolled for service, except for any 
defects, infirmities, or disorders noted at the time of 
examination, acceptance and enrollment.  38 U.S.C.A. § 1111.  
Only such conditions as are recorded in examination reports are 
to be considered as "noted."  38 C.F.R. § 3.304(b).  The 
presumption of soundness can be rebutted if clear and 
unmistakable evidence demonstrates that the disease or injury 
existed prior to service and was not aggravated by such service.  
38 U.S.C.A. § 1111.  

The April 1963 enlistment examination documents a diagnosis of 
pes planus, characterized as not significant.  Therefore, the 
presumption of soundness is not for application in this case as a 
preexisting disability was noted on the examination for entrance 
into service.  38 U.S.C.A. § 1111.  

The Board must now determine whether the Veteran's preexisting 
pes planus was aggravated in service.  Generally, a preexisting 
injury or disease will be considered to have been aggravated by 
active service where there was an increase in disability during 
such service, unless there is a specific finding that the 
increase in disability was due to the natural progress of the 
disease; however, aggravation may not be conceded where the 
disability underwent no increase in severity during service on 
the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and subsequent 
to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

There is no objective evidence that the Veteran's pes planus 
underwent an increase in severity during active duty service.  
Service records establish that the Veteran complained of pain in 
his feet in June 1965, and while pes planus was noted on 
examination, no disease was found and he was returned to duty.  
The Veteran was also examined with complaints related to his feet 
in May 1966, but the diagnosis was for infected feet.  His feet 
were normal at the May 1967 separation examination, and no 
findings of pes planus were noted.  The Veteran's National Guard 
records are also negative for findings of pes planus, and the 
post-service medical evidence contains no medical evidence of pes 
planus until July 2001, when the Veteran's feet were examined in 
connection with a diabetic examination.  

The Veteran is competent to report the presence of observable 
symptomatology, such as foot pain, and such evidence "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet).  His statements regarding 
the aggravation of his pes planus during service, however, have 
been extremely broad in scope, and were only made in connection 
with his claim for compensation, more than 30 years after his 
separation from active duty service.  

The Board has considered the testimony of the Veteran, but finds 
that the evidence against a finding of aggravation, including the 
single complaint of pes planus during service and the absence of 
treatment or complaints pertaining to pes planus in the decades 
following the Veteran's separation from active duty, weighs 
against a conclusion that preexisting pes planus increased in 
severity during active duty service.  Service connection for this 
condition is therefore denied.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009) defined VA's duty to assist a veteran in the development of 
a claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).

VA must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) and that the claimant is 
expected to provide.  Pelegrini v. Principi (Pelegrini II), 18 
Vet. App. 112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a September 2002 letter.  
The Veteran also received notice regarding the disability-rating 
and effective-date elements of the claim in an April 2007 letter.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice should be given before an initial AOJ decision is 
issued on a claim.  Pelegrini II, 18 Vet. App. at 119-120.  While 
complete VCAA notice was provided after the initial adjudication 
of the claims, this timing deficiency was remedied by the 
issuance of VCAA notice followed by readjudication of the 
claims.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  
The claims were readjudicated in the June 2010 SSOC.  Therefore, 
any timing deficiency has been remedied.

VA is also required to make reasonable efforts to help a claimant 
obtain evidence necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" 
contemplates that VA will help a claimant obtain records relevant 
to her claim, whether or not the records are in Federal custody, 
and that VA will provide a medical examination or obtain an 
opinion when necessary to make a decision on the claim.  38 
C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records, records of VA treatment, and 
private medical records.  Additionally, the Veteran was provided 
proper VA examinations in response to his claims.

The Board also finds that the remand orders of the July 2006 and 
February 2009 Board decisions have been fulfilled.  Only 
substantial, and not strict, compliance with the terms of a Board 
remand is required pursuant to Stegall v. West, 11 Vet. App. 268 
(1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  In accordance 
with the Board's remand instructions, the Veteran's reserve 
service has been verified, VAMC records have been procured,  and 
VA examinations with proper medical opinions have been provided.  

The February 2009 Board remand also ordered that attempts should 
be made to verify the Veteran's exposure to herbicides in 
Thailand in compliance with the provisions of VA's Adjudication 
Procedure Manual (M21-1 MR).  In response to the Board's remand, 
the AOJ confirmed that the Veteran had no record of exposure to 
herbicides with the NPRC, and obtained a memorandum from 
Compensation and Pension Services describing their review of 
DoD's inventory of herbicide operations in Thailand.  The 
memorandum specifically instructed that if the Veteran's 
herbicide exposure had not been verified therein, unless the 
claim was inherently incredible, clearly lacked merit, or there 
was no reasonable possibility that further VA assistance would 
substantiate the claim, a request should be sent to the U.S. Army 
and Joint Services Research Center (JSRRC) for verification of 
the Veteran's claimed exposure to herbicides.  The memorandum 
clearly found that tactical herbicides (such as those used in 
Vietnam) were not used in Thailand at the times and locations 
identified by the Veteran.  There was, therefore, no reasonable 
possibility that further VA assistance would substantiate the 
claims for service connection.   In addition, the portion of the 
M21-1 MR pertaining to verification of herbicide exposure in 
Thailand provides that a claim may be adjudicated following 
receipt of a memorandum from Compensation and Pension Services if 
the issue can be resolved based on review of the evidence of 
record.  See M21-1 MR, Part IV, Subpart ii, Chapter 2, Section C, 
Paragraph 10(p).  Therefore, the Board finds that VA's attempts 
to verify the Veteran's contentions regarding his exposure to 
herbicides in Thailand was conducted in accordance with the M21-1 
MR, even though verification was not attempted through the JSRRC.  

All other development ordered by the Board in July 2006 and 
February 2009 has also been performed.  Accordingly, the Board 
finds that the AOJ has complied with its remand orders. 

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  


ORDER

Entitlement to service connection for diabetes mellitus and 
associated diabetic complications, to include as due to herbicide 
exposure, is denied. 

Entitlement to service connection for pes planus, to include as 
due to herbicide exposure, is denied. 


REMAND

In an October 2008 substantive appeal, the Veteran requested a 
hearing before a Veterans Law Judge at the New Orleans RO 
regarding his claim for entitlement to service connection for 
sleep apnea.  The Board's February 2009 remand ordered that such 
a hearing should be held, however, the record does not indicate 
that a hearing was ever scheduled.  The Veteran is entitled to 
such a hearing and therefore, the case must be remanded.  38 
C.F.R. §§ 20.700, 20.703.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a 
hearing before a Veterans Law Judge of the 
Board of Veterans' Appeals at the local 
regional office, following the usual 
procedures under 38 U.S.C.A. § 7107 (West 
2002) and 38 C.F.R. § 20.704 (2009).  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2002).



______________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


